DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 03/28/2022 has been acknowledged. Claim(s) 1-31 have been previously cancelled. Claims 32-62 are now pending and have been considered below.

Election/Restrictions
1.	Applicant’s election of Group II (claims 48-52) and Species 1A and 1B (figures 1, 9, and 10) in the reply filed on 03/28/2022 is acknowledged.
2.	Claims -58-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group IV. Election was made with traverse in the reply filed on 03/28/2022.
Applicant's election with traverse of Group II and Species 1A and 1B in the reply filed on 03/28/2022 is acknowledged.  The traversal is on the ground(s) that the technical feature of the plug-in socket does make a contribution over the prior art. The traversal is partially found persuasive with respect to Groups I-III and Species Groups A and B. With respect to Group IV, the technical feature of method claims 58 and 59 resides in the steps of the contact being guided in a spring-loaded manner and wherein the contacts are heated up to a melting point of the solder by means of an energy input through the solar module, respectively. There is no single general concept that links these methods to include the same or corresponding technical feature. Thus, unity of invention is lacking. Therefore, the restriction of Groups I-III is withdrawn and claims 32, 42-47, 53-55, 56, and 57 are rejoined.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 32-57, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 32 and 48, at line 6, the recitation “flat connection socket” renders the claim indefinite because it is unclear as to how the socket can be “flat”. A socket is generally understood to be a three-dimensional concave body.
As per claims 32 and 48, at line 7, the recitation “the area” renders the claim indefinite because it lacks antecedent basis.
As per claim 32 and 48, at lines 13 and 19, the recitation “its” renders the claim indefinite because it is unclear as to what “its” is referring to.
As per claims 44 and 45, at line 2, the recitation “its” renders the claim indefinite because it is unclear as to what “its” is referring to.

As per claim 51, at lines 3-4, the recitation “as much as possible” and “taking into account the desired total voltage” renders the claim indefinite because it is unclear as to what would constitute “as much as possible” or “taking into account”.
As per claim 53, at line 21, the recitation “their” renders the claim indefinite because it is unclear as to what “their” is referring to.
As per claim 54, at line 14, the recitation “its” renders the claim indefinite because it is unclear as to what “its” is referring to.
As per claim 54, at line 21, the recitation “their” renders the claim indefinite because it is unclear as to what “their” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)32-34, 39-44, 48-54, 56, and 57, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carolan et al. (U.S. Pub. No. 2014/0041715).
As per claim 32, Carolan et al. teaches a roof covering element (1; figure 10) including: a flat main part (2) including an upper face having a receiving surface (upper face / surface of 2) for a solar module (solar collector; abstract), a lower face (lower face of 4), and an opening (80) that extends through the upper face and the lower face (figure 25); a common plug-in socket (80 / 82) including: a common flat connection socket (82) that is received in the opening (figure 12), the connection socket having an upper surface (upper surface of 82) positioned within the area of the receiving surface (figure 12); and a plug-in flange (85) on a lower side of the plug-in socket (figure 13) and positioned adjacent the lower face (figure 12) and configured to prevent movement of the plug-in socket in a first axial plug-in direction toward the upper face (it is understood that the flange is capable of preventing movement of the plug-in socket in a first axial plug-in direction toward the upper face); at least two electric lines (91, 92) that are guided through the opening from the plug-in flange to the connection socket (figure 12), forming in its upper surface contacts (204, 205) that are either held or guided in an axially movable manner within the connection socket (figure 12); and a locking element (81) adjacent the upper face of the main part (figure 12) and configured to engage the connection socket in an interlocking and/or force-fitting manner (as illustrated, the element 81 is engaged with the connection socket in an interlocking manner, via the locking nuts 151; figure 12) to prevent movement of the plug-in socket in a second axial direction toward the lower face (it is understood that the locked cables are capable of preventing movement of the plug-in socket in a second axial direction toward the lower face).
As per claim 44, Carolan et al. teaches the at least two electric lines at the lower face of the main part or below its lower face form contacts in a multi-pole plug connector (it is understood that the electric lines are capable of forming contacts in a multi-pole plug connector).
As per claim 48, Carolan et al. teaches a solar roof covering element (solar collector; abstract) comprising: a roof covering element (1; figure 10) including: a flat main part (2) including an upper face having a receiving surface (upper face / surface of 2), a lower face (lower face of 4), and an opening (80) that extends through the upper face and the lower face (figure 25); a common plug-in socket (80 / 82) including: a common flat connection socket (82) that is received in the opening (figure 12), the connection socket having an upper surface (upper surface of 82) positioned within the area of the receiving surface (figure 12); and a plug-in flange (85) on a lower side of the plug-in socket (figure 13) and positioned adjacent the lower face (figure 12) and configured to prevent movement of the plug-in socket in a first axial plug-in direction toward the upper face (it is understood that the flange is capable of preventing movement of the plug-in socket in a first axial plug-in direction toward the upper face); at least two electric lines (91, 92) that are guided through the opening from the plug-in flange to the connection socket (figure 12), forming in its upper surface contacts (204, 205) that are either held or guided in an axially movable manner within the connection socket (figure 12); and a locking element (81) adjacent the upper face of the main part (figure 12) and configured to engage the connection socket in an interlocking and/or force-fitting manner (as illustrated, the element 81 is engaged with the connection socket in an interlocking manner, via the locking nuts 151; figure 12) to prevent movement of the plug-in socket in a second axial direction toward the lower face (it is understood that the locked cables are capable of preventing movement of the plug-in socket in a second axial direction toward the lower face); and a solar module (10) configured to be arranged on the receiving surface (figure 25); and the solar module including back contacts (202, 203) at its lower face (figure 25), which are arranged corresponding to the contacts in the upper surface of the connection socket (paragraph 91).
As per claim 33, Carolan et al. teaches a sealing element (87) is arranged between the plug-in flange and the lower face of the main part (figures 11-12).
As per claim 34, Carolan et al. teaches the locking element is a clamp or a snap ring (it is understood that the spring clips 84 are capable of allowing the locking element to function as a clamp or a snap ring).
As per claim 39, Carolan et al. teaches the contacts protrude from the upper surface of the connection socket (figure 25) and are guided against the second axial plug-in direction in this connection socket in a spring-loaded manner (it is understood that the spring clips 84 are capable of allowing the contacts to be guided against the second axial plug-in direction in this connection socket in a spring-loaded manner).
As per claim 40, Carolan et al. teaches the contacts are held in the connection socket firmly or with an axial deformation clearance (as illustrated, the contacts are firmly held; figure 14).
As per claim 41, Carolan et al. teaches the contact means are formed from a solder material or are designed with a solder coating (paragraph 91).
As per claim 42, Carolan et al. teaches the plug-in socket is designed with one insertion channel or two insertion channels for a soldering tool (figure 11), which has or which have an access opening on the lower face of the plug-in socket (opening [not labeled]; figure 11) and via which contact with the contacts is establishable (it is understood that the contacts are capable of being established via the opening).  
As per claim 43, Carolan et al. teaches the insertion channel or channels end(s) at an effective distance from the contact means (figure 11) and an induction soldering tool can be inserted into the insertion channel or channels (it is understood that an induction soldering tool is capable of being inserted into the insertion channel or channels).  
As per claim 49, Carolan et al. teaches the contacts in the connection socket are fixed or held with an axial deformation clearance (as illustrated, the contacts are fixed; figure 25), and wherein the back contacts are formed from a solder material or with a solder coating (paragraph 91).

As per claim 50, Carolan et al. teaches the solar module has a cell matrix (figure 9) made up of several solar cells (201) connected in series (figure 9).
As per claim 51, Carolan et al. teaches a format, a number and an assembly of the solar cells are selected (as illustrated, the solar cells have a format, a number and an assembly; figure 9) such that the receiving surface of the main part is covered as much as possible while simultaneously taking into account the desired total voltage (as illustrated, the main part is covered as much as possible while simultaneously taking into account the desired total voltage; figure 9).
As per claim 52, Carolan et al. teaches the upper face of the main part is a glass pane or a plastic pane or film (21; plastic; paragraph 19) that forms a roof skin (figure 4).
As per claim 53, Carolan et al. teaches an assembly of solar roof covering elements (figure 10) comprising: a plurality of roof covering elements (1), each of the roof covering elements including: a flat main part (2) including an upper face having a receiving surface (upper face / surface of 2), a lower face (lower face of 4), and an opening (80) that extends through the upper face and the lower face (figure 25); a common plug-in socket (80 / 82) including: a common flat connection socket (82) that is received in the opening (figure 12), the connection socket having an upper surface (upper surface of 82) positioned within the area of the receiving surface (figure 12); and a plug-in flange (85) on a lower side of the plug-in socket (figure 13) and positioned adjacent the lower face (figure 12) and configured to prevent movement of the plug-in socket in a first axial plug-in direction toward the upper face (it is understood that the flange is capable of preventing movement of the plug-in socket in a first axial plug-in direction toward the upper face); at least two electric lines (91, 92) that are guided through the opening from the plug-in flange to the connection socket (figure 12), forming in its upper surface contacts (204, 205) that are either held or guided in an axially movable manner within the connection socket (figure 12); and a locking element (81) adjacent the upper face of the main part (figure 12) and configured to engage the connection socket in an interlocking and/or force-fitting manner (as illustrated, the element 81 is engaged with the connection socket in an interlocking manner, via the locking nuts 151; figure 12) to prevent movement of the plug-in socket in a second axial direction toward the lower face (it is understood that the locked cables are capable of preventing movement of the plug-in socket in a second axial direction toward the lower face); and a plurality of solar modules (10), each of the solar modules being configured to be arranged on the receiving surface of a respective one of the roof covering elements (figure 25) and including back contacts (202, 203) at their lower face (figure 25), which are arranged corresponding to the contacts in the upper surface of the corresponding connection socket (paragraph 91), wherein the solar roof covering elements are connected to one another in a parallel connection (figure 10).
As per claim 54, Carolan et al. teaches an assembly of solar roof covering elements (figure 10) comprising: a plurality of roof covering elements (1), each of the roof covering elements including: a flat main part (2) including an upper face having a receiving surface (upper face / surface of 2), a lower face (lower face of 4), and an opening (80) that extends through the upper face and the lower face (figure 25); a common plug-in socket (80 / 82) including: a common flat connection socket (82) that is received in the opening (figure 12), the connection socket having an upper surface (upper surface of 82) positioned within the area of the receiving surface (figure 12); and a plug-in flange (85) on a lower side of the plug-in socket (figure 13) and positioned adjacent the lower face (figure 12) and configured to prevent movement of the plug-in socket in a first axial plug-in direction toward the upper face (it is understood that the flange is capable of preventing movement of the plug-in socket in a first axial plug-in direction toward the upper face); at least two electric lines (91, 92) that are guided through the opening from the plug-in flange to the connection socket (figure 12), forming in its upper surface contacts (204, 205) that are either held or guided in an axially movable manner within the connection socket (figure 12); and a locking element (81) adjacent the upper face of the main part (figure 12) and configured to engage the connection socket in an interlocking and/or force-fitting manner (as illustrated, the element 81 is engaged with the connection socket in an interlocking manner, via the locking nuts 151; figure 12) to prevent movement of the plug-in socket in a second axial direction toward the lower face (it is understood that the locked cables are capable of preventing movement of the plug-in socket in a second axial direction toward the lower face); and a plurality of solar modules (10), each of the solar modules being configured to be arranged on the receiving surface of a respective one of the roof covering elements (figure 25) and including back contacts (202, 203) at their lower face (figure 25), which are arranged corresponding to the contacts in the upper surface of the corresponding connection socket (paragraph 91), wherein the solar roof covering elements are connected to form groups (figure 10), each of the groups including at least two of the solar roof covering elements (figure 10), wherein the least two of the solar roof covering elements in each of the groups are connected in series (figure 10), and wherein the groups are connected to each other in a parallel connection (figure 10).
As per claim 56, Carolan et al. teaches the at least two electric lines of the solar roof covering elements each end below the lower face of the main part in a multi-pole plug connector (figure 12), wherein the solar roof covering elements are configured to be connected to each other in series via the respective multi-pole plug connectors in groups via a common multiple plug connection means (figures 10 and 11), and wherein a series connection between the solar roof covering elements is established by a line routing inside the multiple plug connection means (it is understood that the series connection would inherently be established by a line routing inside the multiple plug connection means), and wherein the groups of the solar roof covering elements are configured to be connected in parallel with each other via main lines in the multiple plug connection means (main lines [not labeled]; figure 10).
As per claim 57, Carolan et al. teaches in the multiple plug connection means each engage with two penetration contacts (figure 11) on two different electric poles of the main lines (it is understood that the contacts would be on two different electric poles [positive and negative] of the main lines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 55, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al. (U.S. Pub. No. 2014/0041715).
As per claim 55, Carolan et al. fails to disclose the groups of at least two of the solar roof covering elements are designed for a total voltage of a maximum of 80 V to 120 V.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the groups of at least two of the solar roof covering elements are designed for a total voltage of a maximum of 80 V to 120 V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the groups of at least two of the solar roof covering elements are designed for a total voltage of a maximum of 80 V to 120 V, in order to provide the optimal voltage that is within a compliant range to prevent dangerous overvoltage and surge. 
	

Claim(s) 35-38, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al. (U.S. Pub. No. 2014/0041715) in view of Cioffi et al. (U.S. Pub. No. 2016/0344337).
As per claim 35, Carolan et al. teaches the locking element is a hollow element (figure 11) which is formed with a retaining flange (at 83) acting on the upper face of the main part against the second axial plug-in direction of the plug-in socket (figures 11-12).
Carolan et al. fails to disclose a locking element that engages with an inner connecting-link in an interlocking or interlocking and/or force-fitting manner on a corresponding outer connecting-link of the plug-in socket.
Cioffi et al. discloses a solar modular connector (84 / 92) having a locking element (84) that engages with an inner connecting-link (112) in an interlocking or interlocking and/or force-fitting manner on a corresponding outer connecting-link (114) of the plug-in socket (it is understood that rotating the tabs 112; paragraph 33; would interlock with the slots 114).
Therefore, from the teaching of Cioffi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar module connector of Carolan et al. to include a locking element that engages with an inner connecting-link in an interlocking or interlocking and/or force-fitting manner on a corresponding outer connecting-link of the plug-in socket, as taught by Cioffi et al., in order to further secure the electrical connection to prevent disengagement.
As per claim 36, Carolan et al. teaches the hollow element is an outer sleeve (figure 11); Carolan et al. as modified in view of Cioffi et al. discloses it engages with a screw connection or a plug-in rotary connection on a corresponding screw or plug-in section of the plug-in socket (it is understood that rotating the tabs 112; paragraph 33 of Cioffi et al.; corresponds to a rotary connection).
As per claim 37, Carolan et al. teaches the hollow element is an outer sleeve (figure 11); Carolan et al. as modified in view of Cioffi et al. discloses the locking element is slotted (slots between 112 of Cioffi et al.) in axial plug-in direction (figure 7 of Cioffi et al.) and which engages in a latching manner on a corresponding plug-in section of the plug-in socket (it is understood that rotating the tabs 112; paragraph 33 of Cioffi et al.; would engage in a latching manner on a corresponding plug-in section of the plug-in socket).
As per claim 38, Carolan et al. fails to disclose a sealing element is arranged on an upper face of the retaining flange. However, Carolan et al. does disclose the use of a sealing element (87) on the lower flange (figure 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar module connector of Carolan et al. to also include a sealing element arranged on an upper face of the retaining flange in order to further prevent the ingress of moisture to protect the electrical connection.

Claim(s) 45-47, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al. (U.S. Pub. No. 2014/0041715) in view of Cannella et al. (Canadian Patent No. 1,279,127).
As per claim 45, Carolan et al. fails to disclose a capacitor is provided which is connected between the at least two electric lines or its contacts.  
Cannella et al. discloses a sensing array (title) including a capacitor (322) is provided which is connected between the at least two electric lines or its contacts (figure 12b).  
Therefore, from the teaching of Cannella et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar module connector of Carolan et al. to include a capacitor is provided which is connected between the at least two electric lines or its contacts, as taught by Cannella et al., in order to smooth the output of power supply to prevent electrical disruption.
As per claim 46, Carolan et al. fails to disclose a reverse current diode is arranged in at least one of the at least two electric lines.  
Cannella et al. discloses a sensing array (title) including a reverse current diode (318) is arranged in at least one of the at least two electric lines (figure 12b).
Therefore, from the teaching of Cannella et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar module connector of Carolan et al. to include a reverse current diode is arranged in at least one of the at least two electric lines, as taught by Cannella et al., in order to smooth the output of power supply to prevent electrical disruption.
As per claim 47, Carolan et al. as modified in view of Cannella et al. discloses the capacitor and/or the reverse current diode is or are arranged within the plug connector (figure 12b of Cannella et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to solar roof panels in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635